
	
		I
		111th CONGRESS
		1st Session
		H. R. 802
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the first-time homebuyer credit.
	
	
		1.Extension and modification of
			 first-time homebuyer credit
			(a)Extension of
			 creditSubsection (i) of section 36 of the Internal Revenue Code
			 of 1986 (as redesignated by subsection (d)) is amended by striking July
			 1, 2009 and inserting January 1, 2010.
			(b)Repeal of
			 first-time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of such Code is amended by
			 striking an individual who is a first-time homebuyer of a principal
			 residence and inserting an individual who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Section
			 36(b)(1)(A) of such Code is amended by inserting with respect to any
			 taxpayer for any taxable year after subsection
			 (a).
					(B)Section 36(c) of
			 such Code is amended by striking paragraph (1) and by redesignating paragraphs
			 (2) through (5) as paragraphs (1) through (4), respectively.
					(C)The heading of
			 section 36 of such Code (and the item relating to such section in the table of
			 sections for subpart C of part IV of subchapter A of chapter 1) are amended by
			 striking First-time
			 homebuyer and inserting Homebuyer.
					(c)Repeal of
			 recapture rules
				(1)In
			 generalParagraph (4) of section 36(f) of such Code is amended by
			 adding at the end the following new subparagraph:
					
						(D)Waiver of
				recapture for purchases in 2009In the case of any credit allowed with
				respect to the purchase of a principal residence after December 31,
				2008—
							(i)paragraph (1)
				shall not apply, and
							(ii)paragraph (2)
				shall apply only if the disposition or cessation described in paragraph (2)
				with respect to such residence occurs during the 36-month period beginning on
				the date of the purchase of such residence by the
				taxpayer.
							.
				(2)Conforming
			 amendmentSubsection (g) of section 36 of such Code is amended by
			 striking subsection (c) and inserting subsections (c) and
			 (f)(4)(D).
				(d)Downpayment
			 requirementSection 36 of
			 such Code is amended by redesignating subsection (h) as subsection (i) and by
			 inserting after subsection (g) the following new subsection:
				
					(h)Downpayment
				requirementNo credit shall
				be allowed under subsection (a) to any taxpayer with respect to the purchase of
				any residence unless such taxpayer makes a downpayment of not less 5 percent of
				the purchase price of such residence. For purposes of the preceding sentence,
				an amount shall not be treated as a downpayment if such amount is repayable by
				the taxpayer to any other
				person.
					.
			(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to residences purchased after December 31,
			 2008.
				(2)Downpayment
			 requirementThe amendment made by subsection (d) shall apply to
			 residences purchased after the date of the enactment of this Act.
				
